Mr. Presiding Justice Gary delivered the opinion of the Court. The appellee, who probably belongs to one of the more intelligent classes of men of business, has manifested his confidence in this court by filing no brief in his own defense. The case is, that on the back of an account upon which there appeared to be a balance due from the Push Publishing Co. to the appellant of §206.20, the appellee wrote, “ February 1, 1895. Guaranteed to the extent of $125, payable February 15, 3895. Jas. H. Barnard.” This suit is to recover that §125. The guaranty expresses no consideration, and none is proved; some consideration is essential. Webbe v. Romona Oolitic Stone Co., 58 Ill. App. 222; cited in Featherstone v. Hendrick, 59 Ill. App. 497. In this case no consideration can be implied under the principle held in the Webbe case, for the reason that the parties agree that forbearance was not the consideration; each of them attempting to prove a different, other and only consideration. The parties had no communication with each other, and it does not appear that any person with whom either of them did have any communication ever had any communication with the other. So there is no proof that they ever agreed about anything. The verdict for the defendant was the only one which the evidence would warrant, and the judgment upon it is affirmed.